DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
	Claims 1-25 are pending and have been examined in this application.
	This is the first communication on the merits. 	

Information Disclosure Statement
The information disclosure statement (IDS) filed on 10 December 2019 has been reviewed and considered. 

Allowable Subject Matter
Claims 1-25 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites, “a blocking device disposed between the casing tube and the holding part, wherein the blocking device comprises a threaded rod engaged with a spindle nut, wherein the spindle nut is mounted in a rolling bearing, wherein the rolling bodies of the rolling bearing are at least partially surrounded by magnetorheological fluid”. This limitation in combination with other recited features in claim 1 were not found obvious over the prior art. 
Independent claim 16 discloses a method for controlling an adjustable steering column and includes structural limitations similar to those presented in claim 1 such as, “providing a rolling bearing 
Independent claim 21 discloses a method for controlling a steering column including the step, “magnetizing rolling bodies of a rolling bearing that are at least partially surrounded by magnetorheological fluid”. This method step in combination with other recited limitations presented in claim 21 were not found obvious over the prior art. 
Claims 12-15, 17-20, and 22-25 are indicated as containing allowable subject matter by virtue of their respective dependencies on claims 1, 16, and 21. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses adjustable and lockable steering columns in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087.  The examiner can normally be reached on Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D LEE/               Examiner, Art Unit 3616                                                                                                                                                                                         /RUTH ILAN/Primary Examiner, Art Unit 3616